Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-63100, 333-63120, 333-72814, 333-102047, 333-132764, 333-160384, and 333-165235 on Form S-8 and Nos. 333-63142, 333-72914, and 333-156442 on Form S-3 of our reports dated November 15, 2011, relating to the consolidated financial statements and financial statement schedule of Rockwell Collins, Inc. and subsidiaries (“the Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of the Company for the year ended September 30, 2011. /s/ DELOITTE & TOUCHE LLP Chicago, Illinois
